DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-2 and 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kang et al. (US 2015/0243940 A1) in view of Kim et al. (US 2013/0252078 A1).

Regarding claim 1, Kang discloses a rechargeable battery 100 (a rechargeable battery) comprising an electrode assembly 110 (an electrode assembly) which is itself comprised of a first electrode plate 111 (a first electrode), a second electrode plate 112 (a second electrode), and a separator 113 interposed therebetween (a separator between the first electrode and the second electrode) (Fig. 1, [0040]-[0041]).
Kang further discloses wherein the battery includes a case 120 wherein the electrode assembly is placed in the internal space of the case through a top opening 120a (a case comprising an inner space to accommodate the electrode assembly and having an opening at a side thereof) [0043].
Kang further discloses wherein the battery includes a cap assembly 130 to seal the top opening 120a of the case [0040]. The cap assembly includes a cap plate 140 having a size and shape corresponding to the top opening 120a of the case [0044]. The cap plate 140 is further provided with a through hole 141 (terminal hole) formed in the center of the cap plate (a cap plate coupled to the opening of the case and comprising a terminal hole to expose the inner space) [0046].  
The cap assembly further includes a terminal 170 inserted into the cap through hole 141 and overlapping the cap plate 140 wherein the terminal contacts the terminal plate 160 and electrically connected the terminal 170 to the electrode assembly (an electrode terminal electrically connected to the electrode assembly through the terminal hole and overlapping the cap plate) ([0048]-[0050]).
Kang further teaches wherein the electrode terminal 170 may be a metal pin [0057] and the cap plate 140 is a metal plate [0045]. Kang fails to provide additional details regarding the metal comprising the terminal and the metal comprising cap plate.
Kim discloses a secondary battery 100 that includes an electrode assembly 110, a case 120, a cap plate 130, and terminal portions 140 and 150 (Figs. 1a-1d, [0030]). The terminal portion 140 includes a first terminal 141 that corresponds with terminal 170 of Kang penetrating the terminal hole 131 [0044]. Kim teaches that the cap plate and the first terminal 141 may be formed of different materials wherein if the cap plate is made of steel, the terminal 141 will be made of copper or a copper alloy [0059].
It would be obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to select the metals for the cap plate and terminal of Kang such that they were formed of different materials, as taught by Kim, with a reasonable expectation of success in forming a suitable secondary battery with suitable resistance and/or conductivity, as required by the design requirements of the battery. It is within the ambit of one of ordinary skill to select known materials based on its suitability for its intended purpose. See MPEP 2144.07.
Modified Kang therefore renders obvious the claim limitation “wherein the cap plate and the electrode terminal are made of different metals.”

Regarding claim 2, Modified Kang renders obvious the rechargeable battery of claim 1 as set forth above. Kang further discloses wherein the electrode assembly further includes a first electrode tab 114 and a second electrode tab 115 corresponding to the first and second electrodes, respectively, wherein the first electrode tab 114 is connected to the cap plate 140 such that the tab 114 and cap plate are the same polarity [0045]. Additionally, the second electrode tab 115 is welded to the terminal plate 160 which is further electrically connected to the terminal 170 such that the tab 115 is electrically connected to the terminal 170 ([0049]-[0050]).
Modified Kang therefore reads on the claim limitations “wherein the cap plate is electrically connected to the electrode assembly (cap plate 140 is electrically connected to first tab 114), and the cap plate and the electrode terminal are respectively connected to different electrodes of the electrode assembly (the electrode terminal 170 is connected to second tab 115).”

Regarding claim 10, Modified Kang renders obvious the rechargeable battery of claim 1 as set forth above. Kang further discloses wherein terminal 170 includes a head part 172 that covers the through hole 141 and overlaps the cap plate via a gasket 143 (Fig. 2B). Kang further  discloses wherein there are a pair of protrusions formed extending from the head part and protruding toward the terminal hole, as shown below in Modified Fig. 2B of Kang.

    PNG
    media_image1.png
    414
    597
    media_image1.png
    Greyscale


Modified Kang therefore reads on the claim limitations “wherein the electrode terminal comprises:
	a flange portion configured to cover the terminal hole and overlapping the cap plate; and
	a protrusion integrally formed with the flange portion to protrude from the flange portion toward the terminal hole (through hole 141).”

Regarding claim 11, Modified Kang renders obvious the rechargeable battery of claim 10 as set forth above. Modified Kang further reads on the claim limitation “wherein
	an outer surface of the protrusion comprises a curved surface and an inclined surface, a distance from the curved surface to an end portion of the cap plate exposed to the terminal hole is shorter than a distance from the inclined surface to an end portion of the cap plate exposed to the terminal hole, and
	the distance from the inclined surface to the end portion of the cap plate exposed to the terminal hole becomes large toward an end portion of the inclined surface” as shown in Modified Fig. 2B of Kang (2) below.

    PNG
    media_image2.png
    372
    395
    media_image2.png
    Greyscale


Claim(s) 3-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kang et al. (US 2015/0243940 A1) in view of Kim et al. (US 2013/0252078 A1), as evidenced by Byun et al. (US 2011/0081572 A1).

Regarding claim 3, Modified Kang renders obvious the rechargeable battery of claim 2 as set forth above. As mentioned previously, Kim teaches that the cap plate may be a different metal than the electrode terminal. Kim further teaches that suitable metals for the cap plate include steel, a steel alloy, nickel plated steel, or the like [0059]. Suitable materials for the terminal include aluminum, aluminum alloys, copper, and copper alloys [0058]-[0059]. Kim doesn’t disclose wherein a steel cap plate and an aluminum terminal are used in the same embodiment. 
However, it would be obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to select the metals for the cap plate and terminal of Modified Kang such that the cap plate is comprised of steel and the terminal is comprised of aluminum with a reasonable expectation of success as a matter of obvious engineering design choice with respect to design requirements such as corrosion resistance and conductivity. It is within the ambit of one of ordinary skill to select known materials based on its suitability for its intended purpose. See MPEP 2144.07.
Modified Kim therefore renders obvious the claim limitation “wherein the cap plate is made of a metal having a lower ionization tendency than that of the electrode terminal” because steel has a lower ionization tendency than aluminum, as evidenced by [0117] of Byun.

Regarding claim 4, Modified Kang renders obvious the rechargeable battery of claim 3 as set forth above. Kang does not provide details regarding the material comprising the electrode connected to the cap plate, first electrode tab 114. Kim teaches that the first and second electrodes may each be comprised of copper, a copper alloy ([0034], [0045]).
It would be obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to select the metal for the first electrode of Modified Kang such that it was comprised of copper, as taught by Kim, with a reasonable expectation of success in providing a suitable electrode for use in a rechargeable battery. It is within the ambit of one of ordinary skill to select known materials based on its suitability for its intended purpose. See MPEP 2144.07.
Modified Kang therefore renders obvious the claim limitation “wherein the cap plate is made of a metal having a higher ionization tendency than that of an electrode of the electrode assembly electrically connected to the cap plate” because steel has a higher ionization tendency than copper, as evidence by [0117] of Byun.

Regarding claim 5, Modified Kang renders obvious the rechargeable battery of claim 4 as set forth above. Kang further discloses wherein the electrode terminal is connected to the second electrode 112 via the second electrode tab 115 and the terminal plate 160, wherein the second electrode 112 may be either a positive or negative electrode [0041]. Kang does not provide details regarding the material of the current collectors of either electrode. 
Kim teaches that a suitable current collector is a metal foil such as aluminum, nickel, or copper foils ([0033]-[0034]). Kim also teaches that the first and second electrodes 111 and 112 may be either positive or negative electrodes [0032].
It would be obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the second electrode 112 of Modified Kang such that it was a positive electrode, as taught by Kang and Kim, with a reasonable expectation of success.
It would further be obvious to one of ordinary skill in the art to modify the current collector of the positive electrode of Modified Kang such that it was an aluminum foil, as taught by Kim, with a reasonable expectation of success. It is within the ambit of one of ordinary skill to select known materials based on its suitability for its intended purpose. See MPEP 2144.07.
Modified Kang therefore renders obvious the claim limitations “wherein the electrode terminal is electrically connected to a positive electrode of the electrode assembly (the electrode terminal is connected to positive electrode, second electrode 112), and is made of a same metal as an electrode current collector of the positive electrode (the positive current collector is made of an aluminum foil and the electrode terminal is made of aluminum).”

Regarding claim 6, Modified Kang renders obvious the rechargeable battery of claim 5 as set forth above. Modified Kang accordingly renders obvious the claim limitation “wherein the electrode terminal is made of aluminum” as set forth above in the analysis of claim 3.

Regarding claim 7, Modified Kang renders obvious the rechargeable battery of claim 4 as set forth above. Kang further discloses wherein the cap plate is connected to the first electrode 111 via the first electrode tab 114, wherein the first electrode 111 may be either a positive or negative electrode [0041], [0045]. Kang does not provide details regarding the material of the current collectors of either electrode. 
Kim teaches that a suitable current collector is a metal foil such as aluminum, nickel, or copper foils ([0033]-[0034]). Kim also teaches that the first and second electrodes 111 and 112 may be either positive or negative electrodes [0032].
It would be obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the first electrode 111 of Modified Kang such that it was a negative electrode, as taught by Kang and Kim, with a reasonable expectation of success.
It would further be obvious to one of ordinary skill in the art to modify the current collector of the negative electrode of Modified Kang such that it was an aluminum foil, as taught by Kim, with a reasonable expectation of success. It is within the ambit of one of ordinary skill to select known materials based on its suitability for its intended purpose. See MPEP 2144.07.
Modified Kang therefore renders obvious the claim limitations “wherein the cap plate is electrically connected to a negative electrode of the electrode assembly (the cap plate is connected to negative electrode, first electrode 111), and is made of a different metal from that of an electrode current collector of the negative electrode (the negative electrode current collector is made of an aluminum foil and the cap plate is made of steel).”

Regarding claim 8, Modified Kang renders obvious the rechargeable battery of claim 7 as set forth above. Modified Kang accordingly renders obvious the claim limitation “wherein the cap plate is made of stainless steel or nickel” as set forth above in the analysis of claim 3.

Regarding claim 9, Modified Kang renders obvious the rechargeable battery of claim 2 as set forth above. Kang further discloses wherein the case is formed of a metal and teaches aluminum or aluminum alloys as suitable metals [0043]. Kang fails to disclose wherein the cap plate is welded to the case and wherein the cap plate and case are made of a same metal.
Kim teaches that the case 120 may be made of a conductive metal, such as aluminum, aluminum alloy, steel, among others [0039]. Kim further teaches wherein the cap plate may be coupled with the case 120 by laser welding such that the case and cap plate are electrically connected to teach other. In this configuration, the cap plate 130 may be made of the same material as the case 120 [0041].
It would therefore be obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the case of Modified Kang such that it was formed of the same material as the cap plate, i.e. steel, and further welded to the cap plate, as taught by Kim, with a reasonable expectation of success.
Modified Kim therefore renders obvious the claim limitations “wherein the cap plate is welded to the case, and the cap plate and the case are made of a same metal.”

Claim(s) 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kang et al. (US 2015/0243940 A1) in view of Kim et al. (US 2013/0252078 A1) as applied to claim 1 above and further in view of Hwangbo et al. (WO 2021182835 A1) (references herein made with respect to English Machine Translation attached).

Regarding claim 12, Modified Kang renders obvious the rechargeable battery of claim 1 as set forth above. Kang further discloses wherein there is a gasket between the cap plate and the flange portion of the terminal that insulates the terminal and cap plate from each other (Fig. 2B, [0046]. Kang does not provide details regarding the bonding of the gasket and teaches only that the gasket must be electrically insulating [0046].
Hwangbo teaches a button-type secondary battery comprised of a cup 20 (corresponding to a case), a top plate 30 welded to the cup, and an electrode terminal 50 [0057]. Hwangbo further teaches that the top plate is provided with a through hole 32 corresponding with the positive electrode terminal 50 to allow for a protrusion 51 to be inserted into the through hole 32 [0061]. The battery is further provided with a gasket 40 that electrically insulated the positive electrode terminal 50 and the top plate 30 [0064]. The gasket is made of a thermoplastic resin that is heat-sealed when heat is applied and wherein, upon cooling, an adhesive force bonding the electrode terminal and the top plate is formed [0066].
It would be obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to substitute the gasket of Modified Kang such that it was the gasket taught by Hwangbo with a reasonable expectation of success in providing a gasket with suitable electrical insulation properties. It is obvious to one of ordinary skill in the art to substitute one known prior art element for another when the substitution yields no more than predictable results, i.e. a gasket used for the purposes of electrical insulation. See MPEP 2143(I)(B).
Modified Kang therefore renders obvious the claim limitation “further comprising a thermal bonding layer between the cap plate and the flange portion and insulatingly bonded between the cap plate and the flange portion” wherein “thermal bonding layer” is interpreted as a layer that results in bonding or sealing in response to a heat source, in light of [0082] of the instant specification.

Regarding claim 13, Modified Kang renders obvious the rechargeable battery of claim 13 as set forth above. Modified Kang further renders obvious the claim limitation “wherein the thermal bonding layer melts at a predetermined temperature” because the gasket, and all other materials, melts at a temperature corresponding to its melting point. In particular, Hwangbo teaches that the gasket melts in response to heat in order to form the adhesive bond [0074].


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Guen et al. (US 2018/0358648 A1) teaches a secondary battery in which the current collector plate are formed of a metal foil such as copper, a copper alloy, nickel, or a nickel alloy [0032]. Further, the terminal pillar may similarly be formed of copper, a copper alloy, nickel, a nickel alloy, aluminum, or an aluminum alloy [0043].
Ryu et al. (KR 2018/0025734 A) (references herein made with respect to English Machine Translation attached) teaches a battery cell including a gasket 350 disposed between the cap assembly and the case that may be made of a polymer resin having a melting point at a range of 100 to 130⁰C (pg. 4, para. 1).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Justin C King whose telephone number is (571)272-1750. The examiner can normally be reached Monday - Friday: 8:30am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew T Martin can be reached on (571) 270-7871. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.C.K./Examiner, Art Unit 1728        

/MATTHEW T MARTIN/Supervisory Patent Examiner, Art Unit 1728